Case 8:20-cv-01763-SDM-TGW Document6 Filed 08/18/20 Page 1 of 4 PagelD 37

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

JUSTIN LEFEVRE,
an individual,
Case No.: 8:20-cv-01763-SDM-TGW
Plaintiff,

VS.

CSI FIRE EQUIPMENT, LLC,

a Florida limited liability company,
and RAY CRANSTON SHERLEY,
an individual,

Defendants.
/

NOTICE OF FILING
Plaintiff, M.G.M ELECTRIC, INC., a Florida corporation by and through its

undersigned attorneys, hereby gives notice of filing of the following document, with regard to

the above stated matter:

1. Affidavit of Service of RAY CRANSTON SHERLEY

[SIGNATURE PAGE TO FOLLOW]

Page 1 of 2
Case 8:20-cv-01763-SDM-TGW Document6 Filed 08/18/20 Page 2 of 4 PagelD 38

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the forgoing has been furnished via
U.S. Mail this 18th day of August 2020 to: CSI Fire Equipment, LLC, 12201 66th St. N., Largo,

Florida 33773 and Ray Cranston Sherley, 3218 Morris Avenue, Knoxville, TN 37909

JONES LAW GROUP

By:__/s/ Heath C. Murphy
ROBERT S. JONES, II, ESQ

FBN: 725196

HEATH C. MURPHY, ESQ

FBN: 85164

5622 Central Avenue

St. Petersburg, Florida 33707

Phone No.: (727) 571-1333

Fax No.: (727) 573-1321

Primary e-mail: distribution@JLGtampabay.com
Attorneys for Plaintiff

Page 2 of 2
Case 8:20-cv-01763-SDM-TGW...Document 6.—Filed.08/18/20.. Page 3.of 4-PagelD 39

AFFIDAVIT OF SERVICE

U.S. DISTRICT COURT FOR THE CENTRAL DISTRICT OF FLORIDA
TAMPA DIVISION

CASE: 8:20-cv-01763-SDM-TGW
PLAINTIFF: JUSTIN LEFEVRE

DEFENDANT: CSI FIRE EQUIPMENT, LLC, a Florida Limited Liability Company, and Ray
Cranston Sherley, an individual

FOR: ROBERT S. JONES, ESQUIRE

RECEIVED BY: SMOKY MOUNTAIN PROCESS AND LEGAL SERVICES ON 5 AUGUST
2020 AT 1627 HOURS ELECTRONICALLY TO BE SERVED UPON RAY CRANSTON
SHERLEY, 3218 MORRIS AVE., KNOXVILLE, TN 37909.

|, Christina L. Wilkinson, Badge #322, Sworn in the County of Knox, State of Tennessee do swear that on
08-06-2020 at 1905 hours, | did individually serve a true electronically transmitted copy of a Summons,
Complaint, EXHIBIT A, and Civil Cover Sheet endorsed theron by me with the time and date of Service
to Ray Cranston Sherley, 3218 Morris Avenue, Knoxville, Tennessee 37909, and informed said person of

the contents therein

Military Status: the Defendant states he is not a member of the United States Armed Forces

Marital Status: the Defendant is Married .

Description of Person Served: 54 YR OLD, SEX: M, RACE: WHITE, HAIR SALT & PEPPER,
EYES: BLUE, GOATEE: SALT & PEPPER, HEIGHT : 5'8"-5'10",
WEIGHT: 220-240 Ibs.

| swear that | am over the age of 18, not a party to this case, and am authorized to Serve Process in the
State of Tennessee, and the above facts are true and correc{Adpmy }

  
    

on

 

Christina L. Wilkins
Badge 322

Knox County General Sessions Court

Smoky Mountain Process and Legal Services
PO BOX 9181
KNOXVILLE, TENNESSEE 37940

865-347-7967

 

 
Case 8:20-cv-01763-SDM-TGW Document6 Filed 08/18/20 Page 4 of 4 PagelD 40
440 (Rev. 06/12) Summons in a Civil Action (Page 2)
vil Action No. j «96+ CU> Of T © 3- Spm Taw

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1))

This summons for (name of individual and title, if any) Da u t yaus bere Sen lo,
ras received by me on (date) “S S| Ft ee QoaAo @ mlb =o ae (echven& fc. VPans mite

(}-4 personally served the summons on the individual at (place) B2/¥ Moris A bee Ay 1
a x \ i’ 7 a |

©) J left the summons at the individual’s residence or usual place of abode with (name)

 

 

, a person of suitable age and discretion who resides there,

 

ONG and mailed a copy to the individual’s last known address; or

G Iserved the summons on (name of individual) , whe

 

designated by law to accept service of process on behalf of (name of organization)

 

 

on (date) 2 OF
© I returned the summons unexecuted because 3
(Other (specify):
My fees are $ ea for travel and $ lead for services, for a total of $ 0.00

| declare under penalty of perjury that this information is true.

Date: ogee Jeo _ hia & 5 |

Server's signaiure

Sun L. WILKINSON
5 ose 322 KNOX COUNT ere
isetesd cuctanenramhordsess
Ao Box 918t
KANOXVIELE, 7 20

EHS, -347- 2967
GENERA: SESRIUM ace FSYPATION

 

Server’ s uddress

Additional information regarding attempted service, etc:

Aw wttaclacl Apidauc
